Citation Nr: 0736256	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO. 03-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in March 2004.  Subsequently, the Veterans Law Judge 
who conducted the March 2004 hearing left the Board.  

In September 2007, the Board sent the veteran a letter 
notifying him of his right to have another Board hearing 
before a different Veterans Law Judge.  The letter advised 
the veteran that if he did not respond within 30 days from 
the date of the letter, the Board would assume that he did 
not want a new Board hearing.  The record does not reflect 
that the veteran responded to this letter.  Although the 
record appears to show that the September 2007 letter was 
returned to sender as undeliverable, the Board finds that 
this notice deficiency is not prejudicial to the veteran in 
light of the fact that the decision below grants the veteran 
the full benefit sought on appeal.


FINDING OF FACT

Bilateral hallux valgus was incurred during the veteran's 
active duty service.


CONCLUSION OF LAW

Bilateral hallux valgus was incurred during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability. See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111. See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003). Pursuant to these developments, it is 
now clear that in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service, and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong (clear and unmistakable evidence that the disorder was 
not aggravated by service) of this rebuttal standard 
attaches. VAOPGCPREC 3-2003.

The veteran's service medical records show that no defect of 
the feet was noted in the veteran's April 1963 enlistment 
examination report. As such, the veteran is presumed to have 
been sound upon entry into service. An August 1965 "Report 
of Board of Medical Survey" shows that the veteran was 
admitted to the U.S. Naval Hospital in San Francisco with 
pain in both feet of "several year's duration." The case 
history shows that the veteran reported a history of 
deformities of his feet since childhood. Examination of the 
feet revealed moderately severe hallux valgus bilaterally. 
The examiner noted that it was believed that the veteran's 
condition existed prior to enlistment and had not been 
aggravated during service.

A March 2005 VA examination report shows that the examiner 
reviewed the veteran's c-file and noted the August 1965 
examination report referenced above. After examining the 
veteran, the examiner rendered a diagnosis of hallux valgus 
and opined that the current diagnosis was "certainly 
related" to the diagnosis of hallux valgus during active 
duty service. The examiner noted that the veteran's hallux 
valgus was not congenital and stated that, based upon the 
August 1965 examination report, he believed the veteran's 
hallux valgus pre-existed service because the veteran 
reported foot problems prior to entering service.

In May 2006, two individuals who attested to knowing the 
veteran in high school and playing high school sports with 
him stated that they never observed the veteran having any 
problems with his feet when they played sports.

As explained above, once the presumption of soundness 
attaches, a finding that a condition pre-existed service 
cannot be made unless there is clear and convincing evidence 
to support such a finding. In this case, although there are 
two medical opinions of record stating that the veteran's 
condition pre-existed service, the Board finds that this 
evidence does not rise to the level of clear and convincing.

Initially, the Board notes that the May 2006 statements from 
individuals who played high school sports with the veteran 
prior to entry into service show that they did not observe 
the veteran having any problems with his feet. Secondly, the 
Board notes that the Court of Appeals for Veterans Claims has 
held that the veteran's own account of the preservice 
existence of a disability by itself does not constitute 
evidence that the disorder in fact preexisted service. See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995). In the instant 
case, the August 1965 and March 2005 examiners both based 
their opinions that the disability pre-existed service solely 
on the veteran's admissions that he had foot problems prior 
to service. Lastly, the Board notes that the veteran entered 
service in 1963 and his foot disability was not deemed to 
render him unqualified for service until two years later - 
meaning that the veteran was able to perform the physical 
aspects of his position for approximately two years. The 
Board believes that this fact strongly suggests that the 
veteran's foot condition did not exist prior to service.

For these reasons, the Board finds that the veteran's 
bilateral hallux valgus did not exist prior to his entry into 
active duty service.  In light of the March 2005 medical 
opinion which states that the veteran's current bilateral 
hallux valgus is etiologically related to the bilateral 
hallux valgus noted during active duty service, the Board 
finds that entitlement to service connection for bilateral 
hallux valgus is warranted.


ORDER

Entitlement to service connection for bilateral hallux valgus 
is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


